Citation Nr: 0620019	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  94-43 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
prior to May 21, 1998, for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in June 
1999 when the Board denied an initial rating in excess of 10 
percent for PTSD.  The veteran appealed the Board's June 1999 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an April 2000 Order, the CAVC vacated the 
Board's June 1999 decision.  The issue on appeal was again 
before the Board in August 2000, September 2001 and November 
2002 when it was remanded for additional evidentiary 
development and to cure procedural defects.  

In March 2004, the Board determined that a 100 percent rating 
was warranted for the PTSD effective from May 21, 1998.  The 
Board further determined, however, that a rating in excess of 
30 percent prior to May 21, 1998, was not warranted and 
denied the veteran's appeal to that extent.  The veteran 
appealed the Board's March 2004 decision to CAVC.  In an 
April 2004 rating decision, the RO granted an earlier 
effective date for a 100 percent evaluation for PTSD 
effective from May 21, 1998.  In October 2005, the CAVC 
vacated the Board's March 2004 decision.  


FINDINGS OF FACT

1.  From January 28, 1997, the service-connected PTSD was 
productive of a disability picture which more nearly 
approximated total social and occupational impairment.

2.  Prior to January 28, 1997, the service-connected PTSD was 
not productive of more than definite impairment in the 
ability to establish or maintain effective or favorable 
social relationships and more than definite industrial 
impairment with reduced levels of reliability, flexibility, 
and efficiency. 

3.  During the period from November 7, 1996, to January 28, 
1997, the service-connected PTSD did not result in more than 
occupational and social impairment with an occasional decease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss.  


CONCLUSIONS OF LAW

1.  Prior to January 28, 1997, the criteria for entitlement 
to a rating in excess of 30 percent were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130, Diagnostic Code 9411 (1996) and 
(2005).

2.  From January 28, 1997, the criteria for entitlement to a 
100 percent rating were met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic 
Code 9411 (1996) and (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in November 2001 
and January 2003 VCAA letters, have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the November 2001 and January 2003 
VCAA letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
submit pertinent evidence.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to rating decision on appeal, the RO did provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The Board finds the Dingess 
case is also applicable to claims for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claim for an increased rating.  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  As more particularly discussed 
in the following decision, the present appeal arises from a 
rating decision which granted service connection and assigned 
an initial rating.  In such a situation, the severity of the 
disability is considered during the entire period 
contemplated by the appeal with consideration given to the 
possibility of different ratings for different periods; that 
is, staged ratings.  As the Board decision is that the 
preponderance of the evidence is against entitlement to 
certain ratings as of certain dates, no useful purpose would 
be served by delaying appellate review for any additional 
notice as to the effective dates of staged ratings.  The 
veteran is and has been represented by legal counsel in 
connection with this appeal, and there is no reason to 
believe that the veteran has been prejudiced in any manner by 
any deficiency of notice as addressed by the Court in the 
Dingess/Hartman decision. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA, Social 
Security and private treatment records have been obtained.  
The veteran has been afforded appropriate VA examinations and 
medical opinions have been obtained.  The requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant. 



Factual Background

In October 1995, the veteran submitted a claim of entitlement 
to service connection for PTSD.  

On VA examination in November 1995, the veteran reported that 
he had dreams of his brother who was killed in Viet Nam on a 
more than once a week basis.  He was somewhat obsessed with 
taking care of his brother's grave.  He did not dream 
particularly of his own Viet Nam experiences.  He had 
difficulty falling asleep at night and would usually wake up 
around midnight and be awake for two or three hours before he 
was able to go back to sleep again.  He reported that he was 
irritable and quite impatient including being very impatient 
with older people in public places.  He expressed his 
irritability verbally but not physically.  He was frequently 
irritated with his wife.  He reported that he misplaced 
things.  While he liked to watch sporting events on TV., he 
would never be able to keep track of the score without the 
cues.  He indicated that he startled quite easily.  He had 
not worked since he was placed on Social Security disability 
in 1987.  He spent his days going to his brother's store, 
where he might run errands and just visit.  He had one good 
friend who came to his house daily to visit.  He had no 
difficulty going to shop or other places if his wife 
accompanied him but did not go to any stores by himself.  He 
was living with his wife of five years.  He had grown 
children from his first marriage but they did not live in the 
house.  He had no difficulty with the police.  

Mental status examination revealed that the veteran was well 
groomed with clean clothes.  His mood was mild to moderate 
depression and his affect was restricted by anxiety and 
depression.  Startle reflex was observed.  The veteran was 
able to relate his story in a clean and coherent fashion 
without disorder in the progression of his thoughts.  On 
formal mental examination, the veteran was only able to 
remember two of three items after distracted delay and he 
incorrectly spelled the word "world" backwards.  The 
veteran wrote a well-structured sentence and had no 
difficulty copying a two intersection, five sided figure.  
Proverb interpretation was quite literal.  The Axis I 
diagnoses were PTSD and depressive disorder, not otherwise 
specified.  A GAF of 65 at the time of the examination and 
for the past year was assigned.  

In a communication dated in July 1996, the veteran reported 
that he quit working for health reasons due to headaches, 
episodes of dizziness, pains down the back of his legs and 
back pain.  

A private psychometric evaluation was conducted on January 
28, 1997.  It was noted that the veteran was irritable, 
forgetful and double checked himself a lot.  He had left a 
stove burner on and forgot whether he took his medication or 
not.  He did not feel like doing anything and slept poorly, 
usually no longer more than three hours before he was up for 
a couple of hours.  He denied being depressed.  He dreamed of 
Viet Nam a lot.  He reported that once, when he was angry, he 
threatened his wife with a knife.  He had been married for 
five years.  He last worked five years prior cutting scrap 
metal.  He did not have any legal problems.  He reported that 
he had a friend who visited him every day and he also visited 
with his mother.  The veteran was clean in appearance.  He 
was alert and oriented.  Attention span was adequate.  No 
mannerisms were noted and motor level was hypoactive.  
Interpersonally, the veteran was withdrawn and indifferent.  
Affect was appropriate to content and mood was depressed.  
Speech was unpressured and normal in rate, amplitude and 
quantity.  At times, the veteran spoke softly and with poor 
articulation which required repetition for understanding to 
occur.  Thought processes were logical, clear, and linear.  
Abstract thinking was present and poor.  No overt delusions 
occurred.  No unusual content occurred and thought processes 
were spontaneous.  The veteran denied having any 
hallucinations.  He was oriented to person, place, time and 
situation.  Insight was intact but poor.  Judgment for normal 
life events was adequate as well as judgment for his own 
life.  Testing revealed that intellectual functioning was in 
the mildly retarded range and there was trouble with long 
term visual memory, sequencing and auditory retention.  
Testing also revealed severe deficits in all areas of memory 
skills as well as neurological impairment.  It was opined 
that the veteran would have much difficulty learning, 
remembering and following work rules.  He could probably 
complete simple tasks.  He could concentrate for short 
periods of time.  Concentration for a full day on detailed 
tasks was impossible.  There were no interpersonal 
difficulties that would interfere in working with coworkers 
or a supervisor.  The veteran was not distracted by the 
presence of others and had the ability to work around others.  
He had poor judgment skills.  It was unlikely that he could 
work independently and make work related decisions.  It was 
opined that the veteran may not be able handle the stress of 
full time employment.  He was stressed by minor life 
circumstances now and could not handle more pressure.  He 
could act predictably and in socially acceptable ways.  It 
was not expected that he would be reliable and predictable 
due to poor concentration and forgetfulness.  The Axis I 
diagnosis was moderate dementia.  The Axis IV stressors were 
the prospect of physical illness.  The GAF of 32 was 
assigned.  

The veteran underwent VA examination in May 1998.  The 
examiner specifically noted the findings of the January 28, 
1997, private examination with and Axis I diagnosis of 
dementia and GAF score of 32.  The VA examiner rendered 
diagnoses of PTSD, depression, and dementia by history.  The 
VA examiner also indicated that the GAF score of 32 of a year 
ago was unchanged.  The examiner further commented that the 
dementia due to meningitis was not related to the PTSD.  
However, the examiner also commented that because of the 
dementia it was difficult if not impossible to say whether 
the PTSD has any affect on the severity of any other 
psychiatric disorder, although he would say no.  

Subsequent medical records show continuing significant 
impairment due to psychiatric disability, including PTSD.  
Subsequent VA determinations have effectively assigned a 100 
percent rating effective from May 21, 1998. 

Criteria and Analysis

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 and 
are designed to compensate a veteran for the average 
impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Id.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
Where, as in the instant case regarding an increased rating 
for the PTSD disability, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996. 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996).

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and the new rating criteria to determine 
which version is more favorable to the veteran. Under the new 
regulations, if the diagnosis of a mental disorder does not 
conform to DSM-IV or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125.

Under the rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation is warranted for PTSD where 
there is "definite" impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and where the reliability, flexibility, and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in "definite" industrial impairment.

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent disability evaluation requires that the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent requires that the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. Part 4, Code 9411, in effect prior to November 7, 
1996.

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
CAVC stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by that 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

The Board's review of the history of this appeal shows that 
the medical community has apparently had a difficult time in 
articulating impairment due to PTSD as opposed to that due to 
other psychiatric disorders.  It appears that the veteran's 
overall impairment as of the private January 28, 1997, 
examination was the same as noted in subsequent VA 
examinations relied on in the assignment of a 100 percent 
rating as of May 21, 1998.  The May 1998 VA examiner did not 
expressly comment on the degree of impairment due to PTSD 
reflected in the January 28, 1997, private examination, but 
it is clear from the examiner's comments that he was having a 
difficult time in differentiating the symptoms.  The 
veteran's representative has argued that the holding by the 
CAVC in Mittleider v. West, 11 Vet. App. 181 (1998) is 
applicable.  The CAVC found that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Upon review 
of the January 28, 1997, report in light of subsequent 
medical records, the Board believes that a reasonable doubt 
does exist as to the cause of the impairment shown as of 
January 28, 1997.  The impairment as of that date did appear 
to meet the criteria for a 100 percent rating under the old 
criteria as reflected by the low GAF score, the same GAF 
score assigned at the subsequent VA examination in May 1998.  
The Board therefore finds that a 100 percent rating for PTSD 
under the old criteria is warranted effective January 28, 
1997. 

However, the Board must also find that the preponderance of 
the evidence is against a rating in excess of 30 percent 
prior to January 28, 1997, under either the old or new rating 
criteria. 

At the time of the November 1995 VA examination, the Board 
finds that the veteran was able to maintain effective or 
favorable relationships with people as demonstrated by the 
fact that he remained married, he had at least one friend 
with whom he visited daily and he also maintained a 
relationship with a brother whom he also saw frequently.  He 
was also able to run errands for the brother which implies at 
least some contact with other people.  While the veteran 
reported irritability, especially with his wife and with 
older people, there is no evidence in the examination report 
indicating that this symptomatology had any impact on his 
ability to maintain relationships.  

With regard to industrial impairment, the Board finds that 
there is no evidence in the November 1995 VA examination 
report indicating that the service connected PTSD resulted in 
considerable industrial employment.  It noted that the 
veteran had not worked since 1987 and was on Social Security 
disability.  However, there is no evidence in the November 
1995 report indicating that his lack of employment was due to 
PTSD.  This examiner did not opine, in any way, that PTSD 
symptomatology had affected the veteran's employability.  The 
Board's finding that PTSD was not the cause of industrial 
impairment is reinforced by a communication from the veteran 
dated in July 1996 wherein he reports that he quit working 
for health reasons including headaches, dizziness, back pain 
and pains running down his legs.  A mental disorder was not 
reported by the veteran as the cause for his stopping work.  
The Board finds, therefore, that prior to January 28, 1997, 
the symptomatology attributed to the service connected PTSD 
resulted, at the most, in definite impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and definite industrial impairment.  

Under the rating criteria for evaluation of mental disorders 
currently in effect, occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrant a 30 percent disability evaluation.

For a 50 percent disability evaluation the mental disorder 
must produce occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

For a 70 percent disability evaluation, the mental disorder 
must produce occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

For a 100 percent, there must be total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
of hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The Board finds a rating in excess of 30 percent for PTSD is 
not warranted prior to January 28, 1997, when the disability 
is evaluated under the current criteria for rating mental 
disorders.  

At the time of the November 1995 VA examination, the 
pertinent symptomatology noted was a restricted affect, some 
impairment of memory, mild to moderate depression, and 
proverb interpretation which was quite literal.  There was no 
indication, however, that the restricted affect caused 
occupational and social impairment.  Impairment of memory was 
demonstrated by the ability to only remember two of three 
items but there is no indication that the veteran had only 
retention of highly learned material.  He reported that he 
misplaced things but there was no indication that he forgot 
to complete tasks.  While moderate depression and literal 
interpretations of proverbs were noted, there is no 
indication that this symptomatology affected the veteran 
occupationally or socially.  As noted above in the analysis 
of this claim under the prior rating criteria for evaluation 
of mental disorders, the Board has found that the veteran was 
able to maintain effective relationships with his wife, a 
brother and a friend and that his unemployability was not due 
to PTSD symptomatology.  The Board finds the symptomatology 
noted at the time of the November 1995 VA examination more 
nearly approximates a 30 percent evaluation under the current 
criteria for evaluation of mental disorders.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's PTSD caused marked interference with 
his employment, and he has not been hospitalized for the 
disability during the pertinent time period. 




ORDER

Entitlement to a 100 percent rating for PTSD effective 
January 28, 1997, is warranted.  To that extent, the appeal 
is granted, subject to laws and regulations applicable to 
payment of VA benefits. 



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


